DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim 1 and 18-20 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1 and 18-20 are objected to because of the following informalities:  
In claims 1, 18, and 20, “a second identifier region expected to be presence of an identifier of a second content provider among the plurality of content providers” is incorrect grammar.  The examiner recommends to replace this with “a second identifier region where presence of an identifier of a second content provider among the plurality of content providers is expected”.
In claim 19, the examiner recommends to add a comma before “provided the identifiers of the content providers is unrecognized” to improve form.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395 A1) in view of Baum et al. (US 2014/0270504 A1).
	Regarding claims 1 and 18, Jeong teaches: an electronic apparatus and method comprising:
	a signal input/output (Figure 2 and paragraph 96 illustrate a network interface 135 for receiving content from a content provider); and
	a processor configured to: process an image to be displayed based on a signal received through the signal input/output (Figure 2 and paragraphs 92 and 97 illustrate a controller 170 for processing the audio/video signal),
detect whether an identifier of a first content provider among a plurality of content providers is recognized in a first identifier region of the image (par. 232-234 and Figure 12A illustrate detecting a logo indicating the channel name among a plurality of channels, in an image 1155), 

select a second identifier region expected to be presence of an identifier of a second content provider among the plurality of content providers (par. 233 and Fig. 12A illustrate the logo indicating the channel name is expected to be displayed at the top right corner, the bottom right corner, or the top left corner of the broadcast image 1155)
recognize the identifier of the second content provider, present in the second identifier region of the image, based on the selected identifier region (Paragraphs 232-234 illustrate processing a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to identify a logo associated with the channel name, and thus content provider, based on pre-stored channel name information), and
	perform an operation based on information of the recognized identifier of the second content provider (Paragraph 235 illustrates storing the identified information in a channel map).
	Jeong does not explicitly disclose: select an identifier mask including the second identifier region, the selected identifier mask being among a plurality of identifier masks which are provided to correspond to the plurality of content providers, respectively.
	Baum teaches: select an identifier mask including the second identifier region, the selected identifier mask being among a plurality of identifier masks which are provided to correspond to the plurality of content providers, respectively (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 illustrate selecting a logo mask specifying the shape and location of a logo, where the logo masks correspond to channels of broadcasters).

	Regarding claim 7, Jeong as modified by Baum discloses wherein the processor is configured to set the first identifier region or the second identifier region by referring to identifier positions of a plurality of content providers including the content provider (Jeong: Paragraphs 232-234 illustrate processing a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to identify a logo associated with the channel name, and thus content provider, based on pre-stored channel name information).
Claims 2-3, 8-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395) in view of Baum et al. (US 2014/0270504 A1) and in further view of Gaidon et al. (US 2015/0248586).
	Regarding claim 2, Jeong as modified by Baum discloses a plurality of second identifier masks comprising one or more second identifier regions where presence of the identifier of the second content provider is expected within the received image (Baum: par. 51-53, 126, and 150 
	Jeong as modified by Baum fails to disclose the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks.
	Gaidon discloses the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks (Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Gaidon to the apparatus of Jeong in view of Baum to disclose the processor is configured to generate a self-learning model by recognizing the identifier of the second content provider in the second identifier region of the image, based on the plurality of second identifier masks because applying the self-learning method would achieve a good accuracy and low false alarm rate when detecting the logos (Gaidon – par. 2).
Regarding claim 3, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to detect whether the identifier of the content provider is changed within the image (Baum: par. 52 and Fig. 1 and 6 illustrate detecting absence of the logo in a frame can help identify a commercial break inserted into a program stream and the presence of specific logos within a frame can help to identify specific programs and/or channels).
Regarding claim 8, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to verify whether the identified identifier is repetitively identified a predetermined number of times in one identifier region (Baum: par. 72 illustrates a method of verifying whether the logo is present in the image region a predetermined number of times).
	Regarding claim 9, Jeong as modified by Baum and Gaidon discloses wherein the self-learning model comprises an image positioned in the first identifier region or the second identifier region (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	Regarding claim 10, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to separate the verified identifier and apply a self-learning process to only the separated verified identifier (Gaidon: Paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 11, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to first compare main learning models for the identifier of the second content provider within the received image, and second compare the main self-learning models based on no identification of the second identifier (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
Regarding claim 12, Jeong as modified by Baum and Gaidon discloses wherein the self-learning process comprises transfer learning that reuses a main learning model to learn the self-learning model (Gaidon: Paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 13, Jeong as modified by Baum and Gaidon discloses wherein the transfer learning uses pixel operation in units of MxN to MxN blocks (Gaidon: Paragraphs 24, 61, 65, and 96 illustrate that the training may be done on pixel regions).
	Regarding claim 14, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to identify whether misidentification occurs in the self-learning model with respect to a main learning model, and identifies whether misidentification occurs in the self-learning model by capturing a current image N times, based on no misidentification in the self-learning model with respect to the main learning model (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches; paragraph 62 illustrates that the system may identify the objects based on a predefined number of top-ranked detections, wherein only those detections which meet a threshold confidence may be selected).
	Regarding claim 15, Jeong as modified by Baum and Gaidon discloses wherein the processor is configured to use the self-learning model based on no misidentification in the captured images, and use the main learning model based on the misidentification in the captured images (Gaidon: Paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each 
	Regarding claim 20, Jeong discloses a non-transitory computer-readable recording medium having stored therein a computer program executable by a computer to cause the computer to execute an operation, the operation comprising:
detecting whether an identifier of a first content provider among a plurality of content providers is recognized in a first identifier region of an image (par. 232-234 and Figure 12A illustrate detecting a logo indicating the channel name among a plurality of channels, in an image 1155)
upon detecting the identifier of the first content provider is unrecognized in the first identifier region (par. 241 and 253-254 and Figure 12A-12C illustrate channel names that were not determined), 
select a second identifier region expected to be presence of an identifier of a second content provider among the plurality of content providers (par. 233 and Fig. 12A illustrate the logo indicating the channel name is expected to be displayed at the top right corner, the bottom right corner, or the top left corner of the broadcast image 1155)
	recognize the identifier of the second content provider, present in the second identifier region of the image, based on the selected identifier region (Paragraphs 232-234 illustrate processing a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to 
	Jeong does not explicitly disclose: select an identifier mask including the second identifier region, the selected identifier mask being among a plurality of identifier masks which are provided to correspond to the plurality of content providers, respectively; and verify whether the recognized identifier of the second content provider is recognized a predetermined number of times in identifier regions of a plurality of images, and generate the verified identifier as a self-learning model.
Baum teaches: select an identifier mask including the second identifier region, the selected identifier mask being among a plurality of identifier masks which are provided to correspond to the plurality of content providers, respectively (par. 51-53, 126, and 150 and Fig. 1-2, and 4-5 illustrate selecting a logo mask specifying the shape and location of a logo, where the logo masks correspond to channels of broadcasters).
verify whether the recognized identifier of the second content provider is recognized a predetermined number of times in identifier regions of a plurality of images (Baum: par. 115-116 illustrates a method of verifying whether the logo is present in the image region over multiple frames).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jeong and Baum before the effective filing date of the claimed invention to modify the non-transitory computer-readable recording medium of Jeong by incorporating selecting an identifier mask including the second identifier region, the selected identifier mask being among a plurality of identifier masks which are provided to correspond to the plurality of content providers, respectively and verifying whether the recognized identifier of the second content provider is 
	Jeong as modified by Baum fails to disclose generate the verified identifier as a self-learning model.
	Gaidon discloses generate the verified identifier as a self-learning model (paragraphs 40-47 illustrate a self-learning object detection method wherein the system runs an initial generic object detection on an initial video sequence and identifying each object within regions of the video images and updating the object detector based on the positive and negative matches).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method taught in Gaidon to Jeong and Baum to disclose generate the verified identifier as a self-learning model because applying the self-learning method would achieve a good accuracy and low false alarm rate when detecting the logos (Gaidon – par. 2).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395), in view of Baum et al. (US 2014/0270504 A1), and in further view of Yoon et al. (US 2017/0195611).
	Regarding claim 4, Jeong as modified by Baum fails to disclose wherein the processor is configured to recognize and detect a user interface (UI) within the image.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view Baum to include wherein the processor is configured to identify and detect a user interface (UI) within the image as disclosed by Yoon in order to identify information within the user interface, such as a manufacturer logo (Yoon – par. 63).
	Regarding claim 5, Jeong as modified by Baum and Yoon further teaches: wherein the processor is configured to divide the image into a plurality of regions (Baum: par. 89 discloses the screen can be divided into regions), and
recognize and detect the UI from the plurality of divided regions (Yoon: Paragraph 63 and Fig. 3 illustrates recognizing apparatus information of the image providing apparatus through an image analysis such as detecting a manufacturer logo in a menu screen provided by the image providing apparatus).
	Regarding claim 6, Jeong as modified by Baum and Yoon discloses wherein the processor is configured to recognize the identifier of the second content provider in the detected UI (Yoon: .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395), in view of Baum et al. (US 2014/0270504 A1), in further view of Gaidon et al. (US 2015/0248586), and in further view of Ueda et al. (US 2020/0027244).
	Regarding claim 16, Jeong as modified by Baum and Gaidon fails to disclose wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface.
	Ueda discloses wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface (Paragraph 175 illustrates that the learning model may be transmitted to an external server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jeong in view of Baum and Gaidon to include wherein the processor is configured to provide the generated self-learning model to an external server through the signal interface as disclosed in Ueda because an external server may be able to process much more information than the apparatus (Ueda – par. 43).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0145395), in view of Baum et al. (US 2014/0270504 A1), in further view of Gaidon et al. (US 2015/0248586), and in further view of Cohen (US 2020/0167699).
	Regarding claim 17, Jeong as modified by Baum and Gaidon fails to disclose wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output.
	Cohen discloses wherein the processor is configured to receive a main learning model or the self-learning model from a server through the signal input/output (Paragraph 62 illustrates receiving the learning model from a server).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gaidon et al. (US 2015/0248586), in view of Jeong et al. (US 2013/0145395), and in further view of Baum et al. (US 2014/0270504 A1).
	Regarding claim 19, Gaidon discloses a server comprising: 
a server communicator; and a processor (par. 33 illustrates a server computer) configured to: collect a plurality of learning models generated as identifiers from a plurality of electronic apparatuses through the server communicator (paragraph 20 and 40-45 illustrates learning models and receiving training images from one or a plurality of different devices), 
determine similarity of the collected plurality of learning models (par. 81-82 illustrates determining similarity of models), and 
select a learning model having a maximum similarity among the plurality of learning models and distribute the selected learning model to electronic apparatuses among the plurality of electronic apparatuses related to an identifier (Paragraphs 45-47 illustrate applying join learning on the learning models to select a specific object detector learning model and outputting the information from the system.  Par. 33 and 35 illustrates one or more computing devices capable of receiving the information).

	Jeong discloses wherein the identifiers are identifiers of content providers (Paragraphs 232-234 illustrate processing a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image, by extracting the area of the broadcast image, in order to recognize a logo associated with the channel name, and thus content provider, based on pre-stored channel name information)
recognizing of the identifiers of the content providers, respectively, in a second identifier region of an image which is at a different position (Paragraphs 232-234 illustrate recognizing a logo associated with the channel name in a region in the broadcast image, such as a top right corner, bottom right corner, or top left corner of the broadcast image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of learning models of Gaidon to include wherein the identifiers are identifiers of content providers and recognizing of the identifiers of the content providers, respectively, in a second identifier region of an image which is at a different position as disclosed in Jeong because the use of a process for recognizing an object displayed within an image would be able to recognize any object for which it is has been trained to recognize such as identifiers of content providers and to recognize the content providers in regions of the image where the channel logo is generally displayed (Jeong – par. 232-234).

	Baum discloses the second identifier region of the image which is at a different position than a previous position in which the identifiers were recognized with respect to a first identifier region provided the identifiers of the content providers is unrecognized in the first identifier region (par. 51-53, 126, and 150, Fig. 1-2, and 4-5, and claim 3 illustrate identifying specific programs and/or channels by selecting a logo mask specifying the shape and location of a logo, where the logo masks correspond to channels of broadcasters, and where logos may be located at a different position than previously).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method taught in Baum to the plurality of learning models of Gaidon in view of Jeong to disclose the plurality of learning models being generated including the second identifier region of the image which is at a different position than a previous position in which the identifiers were recognized with respect to a first identifier region provided the identifiers of the content providers is unrecognized in the first identifier region to optimize video processing based on identification of a logo at a specific location within the image, such as to identify the specific channel (Baum – par. 10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424